                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

                                                     JUDGMENT IN CASE
         Damon Emil Fields,
                                      )
             Plaintiff(s),            )             3:20-cv-00055-RJC-DCK
                                      )
                 vs.                  )
                                      )
           Gaston County,             )

            Defendant(s).

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 18, 2020 Order.

                                               May 18, 2020




      Case 3:20-cv-00055-RJC-DCK Document 6 Filed 05/18/20 Page 1 of 1
